Citation Nr: 0013573	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35 (West 1991 
& Supp. 1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  The veteran and appellant were married from 
September 1942 until the veteran's death in December 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death and found that eligibility for 
DEA had not been established.  


FINDINGS OF FACT

1. The veteran died on December [redacted], 1995.  The death 
certificate identified the immediate cause of death as 
myocardial infarction secondary to arteriosclerotic heart 
disease secondary to diabetes mellitus and hypertension.

2. The veteran had the following adjudicated service-
connected disabilities prior to his death:  cicatrices 
from multiple burns with a 40 percent evaluation; and 
cicatrix of the right foot due to a shell fragment wound 
with a noncompensable evaluation.  

3. The record contains no competent medical evidence of a 
nexus between the conditions that caused the veteran's 
death and his service-connected disabilities or any 
incident of his active military service.  



CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The requirements for eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. §§ 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records note that he suffered 
second and third degree phosphorus burns on the thighs and 
right arm in April 1945.  During hospitalization in June 
1945, a "systolic murmur (functional over mitral area)" was 
reported.  The service medical records contain no diagnosis 
of or treatment for malaria.  

At a VA examination in September 1948, a functional systolic 
murmur was noted.  By letter date in February 1990, J.K.M., 
D.O., stated that the veteran began treatment for 
hypertension in November 1989.  

The veteran died on December [redacted], 1995.  The death 
certificate reported the immediate cause of death as myocardial 
infarction secondary to arteriosclerotic heart disease (ASHD) 
secondary to diabetes mellitus and hypertension, with an 
interval between onset and death of five years.  No autopsy 
was performed.  Prior to his death the veteran had the 
following service-connected disabilities:  cicatrices from 
multiple burns with a 40 percent evaluation; and cicatrix of 
the right foot due to a shell fragment wound with a 
noncompensable evaluation.  

In her VA Form 9, substantive appeal, received in January 
1997, the appellant contended that the veteran suffered a 
myocardial infarction secondary to his service-connected 
phosphorus grenade burn injuries and the contraction of 
malaria.  The appellant stated that phosphorus grenade burns 
cause multi-organ failure due to the severe toxic effects of 
phosphorus over time, which contributed to the veteran's 
heart disease and diabetes.  The appellant stated that 
malaria contributed to the veteran's death as well, due to 
the progressive and debilitating affects on other body 
functions.  

In June 1997, the appellant submitted abstracts for numerous 
medical articles in support of her claim.  Several of the 
articles noted a connection between malaria and anti-malarial 
medications and circulatory and cardiac disorders.  An 
abstract noted that ignition of white phosphorus caused deep 
thermal injuries and might also cause multi-organ failure 
because of its toxic effects on erythrocytes, liver, kidneys, 
and heart.  Another article noted that systemic toxicity and 
inhalation injury were rare with chemical skin injures, 
including due to white phosphorus, but often were severe and 
increased mortality.  


II. Analysis

Service Connection for the Cause of the Veteran's Death

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
diabetes mellitus and hypertension, are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran died in December 1995 with 
an immediate cause of death of a myocardial infarction 
secondary to ASHD secondary to diabetes mellitus and 
hypertension.  The veteran's service-connected disabilities 
prior to death were scars due to phosphorus burns on his legs 
and right arm and a scar due to a shell fragment wound of the 
right foot.  

The veteran's service medical records contain no diagnoses of 
ASHD, diabetes mellitus, or hypertension.  The records do 
note a finding of a functional systolic murmur.  Contrary to 
the appellant's contentions, the service medical records 
contain no evidence of treatment for or diagnosis of malaria.  
There is no evidence of record that the veteran's 
hypertension or diabetes mellitus was manifest to a 
compensable degree within the initial post-service year 
presumptive period.  

The record contains no competent medical opinion of a nexus 
between the veteran's death due to myocardial infarction, 
ASHD, diabetes mellitus, and hypertension and any incident of 
his military service, including the finding of functional 
systolic murmur or as a result of his service-connected 
disabilities.  Medical treatise statements that indicate the 
possibility of a link between in-service injury and current 
disability are too general and inconclusive to make a claim 
well grounded.  Sacks v. West, 11 Vet. App. 314, 316 (1998); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
However, the holding in Sacks does not extend to situations 
where medical treatise evidence, standing alone, discussed 
generic relationships with a degree of certainty that, under 
the facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on a lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513-514 
(1998); Sacks, 11 Vet. App. at 317.  The abstracts submitted 
by the appellant are not so specific as to provide a 
plausible causality between the veteran's phosphorus burns 
and his myocardial infarction, more than 50 years later.  The 
abstracts noted that many of the residuals of phosphorus 
burns could be averted by immediate water lavage and 
immediate treatment.  Without competent medical evidence of a 
nexus between the conditions that caused the veteran's death 
and any of his service-connected disabilities or any incident 
of his active military service, the appellant's claim cannot 
be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that there is some duty to inform the appellant of 
the evidence necessary for the completion of an application 
for benefits, under 38 U.S.C.A. § 5103 (West 1991), even 
where the claim appears to be not well grounded.  Beausoleil, 
8 Vet. App. at 465; Robinette, 8 Vet. App. at 79-80.  
The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).



Entitlement to Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
was not service-connected for a permanent total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. §5107; 
38 C.F.R. § 3.807.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Dependents' Educational Assistance, under the 
provisions of 38 U.S.C.A. Chapter 35, is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

